*579Dissenting Opinion by
Me. Justice Musmanno :
The Majority Opinion invests non-sovereign agencies with powers never intended by the founders of our Commonwealth, nor sanctioned by legislation or court decisions. It says that the “plaintiffs wholly misconceive the extent of the judicial power to review the exercise of the Authority’s discretion confided to it by the Legislature of the Commonwealth.” I do not share the Majority’s disparagement of this Court’s jurisdiction, nor is that disparagement justified by judicial precedent. In the case of White Oak Borough Authority, 372 Pa. 424, 427, we said only one year ago: “Neither Authorities nor Municipalities are sovereigns; they have no original or inherent or fundamental powers of sovereignty or of legislation; they have only the power and authority granted them by enabling-statutory legislation.” In the case of Pittsburgh v. Pa. Pub. Utility Com., 171 Pa. Superior Ct. 391, 395, the Superior Court said: “. . . administrative action cannot violate the fundamental principles of fairness any more than it can impinge on any constitutional right.”
The American Commonwealth would never have achieved its exalted state of democratic responsibility if government departments and administrative agencies were allowed unrestrainedly to reach out for the accomplishment of their assumed aims and objectives. Tyranny of power in its immediate application to a helpless victim can often be wielded more intolerantly by a minor official than by a monarch. The usurping decision of a zoning board which deprives a homeowner of the full enjoyment of his property can do more to make that freeholder unhappy than a tyrannical act of magnitude which generally affects the population. It is for that reason that practically every agency of government has been limited in the centrif*580ugal sweep of its activities so that it may not encroach upon inalienable rights inherent in citizenship.
Justice Kephart, writing in White’s Appeal, 287 Pa. 259, 267, said: “All grants of power are to be interpreted in the light of the maxims of Magna Charta and . . . those things which these maxims forbid cannot be regarded as within any grant of authority made by the people to their agents: Cooley, Const. Lim. 209.” He then quoted from the eloquent statement of the Supreme Court of Texas in the case of Spann v. Dallas, 111 Tex. 350: “To secure their property was one of the great ends for which men entered into society. The right to acquire and own property, and to deal with it and use it as the owner chooses, so long as the use harms nobody, is a natural right. It does not owe its origin to constitutions. It existed before them. It is a part of the citizen’s natural'liberty — an expression of his freedom, guaranteed as inviolate by every American Bill of Rights.”
In Rolling Green Golf Club Case, 374 Pa. 450, 452, Mr. Justice Bell, speaking for this Court, said: “For centuries in England and for over 150 years in this land whose most precious heritage was liberty, an owner of land could do anything he wished with his property provided it did not interfere with his neighbor’s property or create a nuisance or violate any covenant, restriction or easement, or (in this country) violate any provision of the Federal or State Constitution. In the last quarter of a century planning commissions and zoning boards have been created and multiplied; as a result many zoning ordinances have been passed to restrict the use of property in a manner and to a degree which the planners thought would be best for that particular community.”*
*581The plaintiffs in this case are not threatened, however, with a mere restriction in the use of their property but with its absolute extinction. Conceding that the law, under the State’s police power and authority of eminent domain, may destroy or confiscate (with compensation) this property, this still does not mean that the defendant Housing Authority is not answerable to the Courts for infringement of constitutional prerogatives. Analyzing the Pennsylvania and Federal Housing laws of 1937, Justice Horace Stern (now Chief Justice) said in the monumental case of Dornan v. Phila. Housing Authority, 331 Pa. 209, 212: “They [the Housing laws] are designed to accomplish, or at least facilitate, through the instrumentality of public agencies, the elimination in Pennsylvania of unsafe, unsanitary, inadequate and overcrowded dwellings, and to substitute in their stead decent habitations for persons heretofore compelled to live in slum areas.” The houses owned by the plaintiffs in the instant case are not “unsafe, unsanitary, inadequate or overcrowded.” On the contrary, they are beautiful homes of such architectural design and exquisite construction that they could almost fall within the classification of baronial mansions.
The elimination of slums is one of the most worthy objectives of government and it could not be better described than it has by Chief Justice Stern in the Dornan case already referred to: “Apart from the declarations in the Housing Authorities Law itself, the veriest tyro in the study of social conditions knows that the existence of slums is a menace to the health and happiness of the community in which they exist. Not only are they the focal centers of disease, and the likely sources of fires and accidents due to overcrowding, but they exert a pernicious moral influence upon those unfortunate enough to be obliged to live in them, and *582thereby engender those proclivities of youth to crime which have been characterized by many in high places as a disgrace to our civilization. . . . Because of such considerations, our statute books, from the beginning of the Commonwealth to the present time, have been replete with enactments designed to insure the safety and the sanitary condition of dwellings, and individual houses have now and then been condemned as unsafe and been torn down by public authority. . .” But the Summer Hill development inhabited by the plaintiffs in this case is not a slum district. On the contrary it is a magnificent, residential area with every possible modern urban and suburban facility which can contribute to domiciliary happiness. Why destroy this admittedly pei*fect home site when there are numerous, unsightly slum districts in Pittsburgh crying for the dismantling pick and crowbar, the sweeping steam shovel, and the all-clearing bulldozer? The Chief Justice said further in the Doman case: “It appearing that all previous attempts to rid communities of their unsafe and objectionable dwellings have proved ineffective, it is now found necessary to resort to the more drastic and comprehensive method of demolishing such structures simultaneously and over more extended areas. But, as indicated in the Housing Authorities law — and indeed it is self-evident — this cannot be done and the ultimate aim be achieved unless at the same time provision is made for sanitary and wholesome accommodations for those who will lose their homes in the process. Certainly such persons cannot be left wholly without shelter. . . . For the State or a municipality to tear down objectionable houses without providing better ones in their stead would be merely to force those ejected into other slums or compel them to create new ones, and the cardinal purpose of the legislation would be frustrated. As a necessary concomitant of *583slum elimination, therefore, provision is made in the Housing Authorities Law for the erection, without profit, and through the enjoyment of federal subsidies, of low-cost housing projects in ivhich to shelter the evicted inhabitants of slum areas.” (P. 225). Of course, this does not mean that the new project must be built on the very exact spot of the vanquished slum. It does not mean that for every weather-beaten shingle there must now be provided a nice, new brick, that for every jagged and broken slate there must be supplied a block of marble, that for every rusty nail a polished rivet must appear, and that for every corroded pump a shining spigot must sparkle with mountain spring water. It does not mean this kind of a mathematically precise exchange, but it does mean that those for whom the housing laws were enacted should find a place under the roof of the new house built to shelter the unfortunate members of a community for Avhom democratic government has so properly, wisely and generously provided.
In Schenck v. Pittsburgh, 364 Pa. 31, 37, Ave said: “. . . the Housing Authorities Law aimed more particularly at the elimination of undesirable dwelling houses.” It does not appear from the record in this case that the elimination of “undesirable dAvelling houses” will be the result of the proposed plan. In fact, just the contrary is indicated. The effect of the current plan is to evict people who have no reason to move, to take them from their homes which they love and cherish, and compel them to journey to other places the whereabouts of which lie someAvhere in the mysterious land of the unknown. And all this is being done in the name of slum clearance!
It is to be assumed that some slum-site not yet designated will eventually be demolished to counterbalance the catastrophe - about to be inflicted upon *584Summer Hill, but there is no guarantee that the inhabitants of the to-be-razed slum will have an opportunity to live in the houses to rise over the cemetery of Summer Hill. It would be scant comfort indeed to announce to these enlarged slum-dwellers that some other low-income citizens will become tenants in the new housing project. Closely knit as the human family is supposed to be, that kinship is not so close that the homeless wanderer will be made happy in the thought that somebody else is receiving the benefit which his government intended for him.
A bridge that crosses a river at its only fordable location must build its abutments at certain precise places regardless of property considerations. But there is no compelling necessity for such geographical pinpointing here. The bridge of humanity which the housing legislation contemplates in this particular venture can anchor its piers in at least a dozen likely places in Pittsburgh. There were introduced in evidence in the Court beloAV pictures of one slum concentration known as Seldom Seen. This site could well be the melancholy symbolization of a slum as described in the Housing Authorities Law, to wit: “Any area in which there is a predominance of structures which, by reason of dilapidation, overcroAvding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health and morals.”
No one can look upon Seldom Seen without gasping in the realization that a “Tobacco- Road” of such squalor could exist within the domains of 'oné óf the most attractive, successful and progressive cities in the nation. Yet, the Tobacco Road of Pittsburgh is to remain untouched (so far as present plans are knoAvn), and its Shangri-La is doomed to the'tender ministrations of the “headache ball” and the bulldozer!
*585It is because administrative agencies are capable of such gregarious incomprehensibilities as this that the law provides for review and correction by the Courts. The Majority Opinion says that the “selection of a site for a large housing project necessarily involves many considerations; it is largely a question of practical judgment, common sense and sound discretion.” Common sense at one time was supposed to designate an untutored knowledge with a rough homely application of practical measures to given situations. The phrase, over the years, has taken on a rather discriminating connotation so that, from the category of simple, uneducated thought, it has graduated into the advanced class of select wisdom. To ascribe common sense these days to anyone is to bestow on him almost the attributes of Solomonic judgment. Applying that test to the facts in the case at bar it can scarcely be said that the Housing Authority used practical judgment, common sense and sound discretion when it consigned Summer Hill to the fate of immediate annihilation and Seldom Seen to the protective shades of an ever-crumbling perpetuity.
In the Dornan, case, Chief Justice Stern said that the “eradication of slum areas by the demolition of objectionable dwellings is the dominant background of the Housing Authorities Law.” (p. 227). But here the defendant Authority is making the elimination of highly desirable dwellings the dominating factor in its operation, even though it may intend later on, as I have suggested, to raze some unknown Augean stable.
If the fact that Seldom Seen is not on the North Side constitutes a valid reason (although it is not apparent why) for excluding it from the slum clearance program, that reason would still not make Summer Hill, the logical and ideal site for liquidation. What criterion was used in selecting Summer Hill for execu*586tion, while ignoring the well-known dilapidated districts on Federal Street, Lacock Street, Cajou Way, East Ohio Street (only to mention a few on the North Side) which abound with antiquated and firetrap buildings which are a menace to the health, safety and welfare of their occupants while remaining a blot on Pittsburgh’s record of progress? What standard of selectivity was adopted which disregards these blighted areas, located as they are on level terrain and close to public transportation facilities, schools, churches and the down-town section; and how does that standard of selection at the same time sign the death warrant for the beautiful homes on Summer Hill, homes in which their owners have invested their life savings, homes in which they have taken such justifiable pride, and homes which redound to the credit and benefit of the North Side, as well as to the entire City of Pittsburgh? While, of course, there was no duty on the part of the defendant Authority to locate its housing project on the exact acreage of a scrofulous area, the question recurs as to whether it did not abuse its discretion in perpetuating well-known community derelicts and eyesores while destroying one of the highest class residential developments in the City.
Abuse of discretion on the part of an administrative board with tremendous power such as that entrusted to the defendant Authority is not a minor matter. As was stated in the case of Mielcuszny v. Rosol, 317 Pa. 91, 93: “An abuse of discretion is not merely an error of judgment, but if in reaching a conclusion the law is overridden or misapplied, or the judgment exercised is manifestly unreasonable, or the result of partiality, prejudice, bias or illwill, as shown by the evidence or the record, discretion is abused.”
I am of the opinion that the action of the defendant Authority in this case was manifestly unreason*587able, and as tbe Majority has approved that action, I accordingly dissent.

 Italics throughout, mine.